8:19-cv-00423-JFB-CRZ Doc # 14-1 Filed: 12/27/19 Page 1 of 16 - Page ID # 44
8:19-cv-00423-JFB-CRZ Doc # 14-1 Filed: 12/27/19 Page 2 of 16 - Page ID # 45
8:19-cv-00423-JFB-CRZ Doc # 14-1 Filed: 12/27/19 Page 3 of 16 - Page ID # 46
8:19-cv-00423-JFB-CRZ Doc # 14-1 Filed: 12/27/19 Page 4 of 16 - Page ID # 47
8:19-cv-00423-JFB-CRZ Doc # 14-1 Filed: 12/27/19 Page 5 of 16 - Page ID # 48
8:19-cv-00423-JFB-CRZ Doc # 14-1 Filed: 12/27/19 Page 6 of 16 - Page ID # 49
8:19-cv-00423-JFB-CRZ Doc # 14-1 Filed: 12/27/19 Page 7 of 16 - Page ID # 50
8:19-cv-00423-JFB-CRZ Doc # 14-1 Filed: 12/27/19 Page 8 of 16 - Page ID # 51
8:19-cv-00423-JFB-CRZ Doc # 14-1 Filed: 12/27/19 Page 9 of 16 - Page ID # 52
8:19-cv-00423-JFB-CRZ Doc # 14-1 Filed: 12/27/19 Page 10 of 16 - Page ID # 53




        EXHIBIT A
11/26/2019                                       DBL - The
                8:19-cv-00423-JFB-CRZ Doc # 14-1 Filed:    Spamhaus Project
                                                         12/27/19     Page 11 of 16 - Page ID # 54




      Blocklist Removal Center                                                                                                       About Spamhaus | FAQs | News Blog




     Blocklist Help                    The Domain Block List (DBL)                                                                                 Caution

    Blocked? To check, get info        The Spamhaus DBL is a list of domain names with poor reputations. It is published in a domain            The DBL lists ONLY
    and resolve listings go to         DNSBL format. These domain reputations are calculated from many factors, and maintained in a             domains. Do not query the
      Blocklist Removal Center         database which in turn feeds the DBL zone itself.                                                        DBL for IP addresses.


     Associated Documents              Who can use the DBL?


      DBL FAQs                         The DBL zone is publicly queriable with real-time responses, just like other Spamhaus DNSBL
                                                                                                                                               DNSBL Usage Terms
      DNSBL Usage Terms                zones. Those running mail server software capable of scanning email headers and message
      How Blocklists Work              bodies for URIs can use the DBL to identify, classify, or reject mail containing DBL-listed domains.     Use of Spamhaus's free
      Datafeed Service                 Security professionals and researchers also use domain reputation in their work.                         public DNSBL service is
                                                                                                                                                restricted to low-volume
                                       How is the list compiled?                                                                                non-commercial users
                                                                                                                                                only. To make sure you
                                       The DBL's reputation database is maintained by a dedicated team of specialists using various             qualify for free use, please
                                       data from many sources to craft and maintain a large set of rules controlling an automated               see the terms:
                                       system that constantly analyses a large portion of the world's email flow and the domains in it.
                                                                                                                                                DNSBL usage terms
                                       Most DBL listings occur automatically, although where necessary Spamhaus researchers will add
                                       or remove listings manually. DBL data is exchanged with other Spamhaus systems which can
                                       result in further listings in the DBL, or in IP addresses being listed in other Spamhaus zones.


                                       How can you use the DBL?


                                       The DBL works well as both a domain URI Blocklist and as a right-hand side block list (RHSBL). It
                                       is effective for filtering email during the SMTP session for all header domain checks - rDNS,
                                       HELO, MAIL FROM, From, Reply-To, and Message-ID domains - as well as URLs in messages. The
                                       DBL is widely used by many parties, both large and small, for checks involving domain
                                       reputations, across email and other applications.


                                       DBL is managed as a near-zero false positive list, safe to use by production mail systems to
                                       reject emails that are flagged by it. Furthermore, it can be used for tagging, scoring, or foldering.
                                       The DBL includes domains which are used in unsolicited bulk email including phishing, fraud,
                                       "419," or sending or hosting malware or viruses, as well as other domains with poor reputation
                                       due to many heuristics.


                                       Removal from the DBL


                                       Similar to the Spamhaus PBL, the DBL has a monitored, automated, self-service removal system.
                                       DBL listings also expire automatically after domains disappear from common use, or as
                                       reputation factors change.


                                       Further information


                                       Mail server administrators, spam filter developers, security professionals, and those with listed
                                       domains should check the DBL FAQs for more information.




    © 1998-2019 The Spamhaus Project SLU. All rights reserved.                                                                                                Legal | Privacy




https://www.spamhaus.org/dbl/                                                                                                                                                   1/1
8:19-cv-00423-JFB-CRZ Doc # 14-1 Filed: 12/27/19 Page 12 of 16 - Page ID # 55




        EXHIBIT B
8:19-cv-00423-JFB-CRZ Doc # 14-1 Filed: 12/27/19 Page 13 of 16 - Page ID # 56




    -----Original Message-----
    From: Spamhaus DBL Team <dbl-mmxviii@spamhaus.org>
    Sent: Thursday, June 20, 2019 4:18 PM
    To: Dave Johnson <dave.johnson@databaseusallc.com>
    Subject: [DBL216207] DBL removal request for databaseusa[.]com

    Hello,

    We have reviewed the DBL listing for databaseusa[.]com and decided that we
    will retain that listing at this time. We do not discuss criteria for inclusion in
    DBL, however it includes many factors. Your domain matches several of those
    criteria.

    DBL listings expire over time, so if our systems do not see your domain for a
    while it will drop out of DBL zone. Many factors which affect your domain's
    reputation may also change over time, so by engaging in good reputation practices
    it will eventually drop out of DBL. For more information, please see DBL FAQ
    "Why is my domain listed in DBL?"
    http://www.spamhaus.org/faq/section/Spamhaus%20DBL#371

    --
    The Spamhaus Project - DBL Team
8:19-cv-00423-JFB-CRZ Doc # 14-1 Filed: 12/27/19 Page 14 of 16 - Page ID # 57




        EXHIBIT C
8/7/2019                               The#Spamhaus
               8:19-cv-00423-JFB-CRZ Doc            Project - 12/27/19
                                            14-1 Filed:       Blocklist Removal Center15
                                                                             Page      Results
                                                                                          of 16 - Page ID # 58




     Blocklist Removal Center                                                                                                         About Spamhaus | FAQs | News Blog




           Select Language ▼           Blocklist Removal Center

     Blocklist Documents                Blocklist Lookup Results                                                                               This lookup tool is for manual
                                                                                                                                               (non-automated) lookups
      SBL FAQs                                                                                                                                 only. Any perceived use of
      XBL FAQs                         databaseusa.com is listed in the DBL                                                                    automated tools to access
      PBL FAQs                                                                                                                                 this web lookup system will
                                               databaseusa.com                                                                                 result in firewalling or other
      DBL FAQs
      How Blocklists Work                                                                                                                      countermeasures.
      Lookup another address




                                         Not Listed. If the IP address or domain you     Listed. If the IP address or domain you are
                                       are checking does not show as listed in the      checking is listed in any of our blocklists
                                       results above, then it is not currently in any   above, this page will tell you which one(s) and
                                       Spamhaus blocklist. If you are getting email     will give you a link to the exact record. Follow
                                       reject messages which say it is listed by a      the link. The linked page will explain why the
                                       Spamhaus blocklist, then see this FAQ for a      address is listed and what to do to have it
                                       possible solution.                               removed.




    © 1998-2019 The Spamhaus Project Ltd. All rights reserved.                                                                                                 Legal | Privacy




https://www.spamhaus.org/query/domain/databaseusa.com                                                                                                                            1/2
8/7/2019                             The#Spamhaus
             8:19-cv-00423-JFB-CRZ Doc            Project - 12/27/19
                                          14-1 Filed:       Blocklist Removal Center16
                                                                           Page      Results
                                                                                        of 16 - Page ID # 59




https://www.spamhaus.org/query/domain/databaseusa.com                                                          2/2
